Title: To James Madison from Mordecai Barbour, 12 October 1808
From: Barbour, Mordecai
To: Madison, James



Dear Sir
Richmond 12 October 1808

The loan office having become vacant by the death of the Honorable John Page Esqr. I am induced for reasons already mentioned to You to offer my Services to the President of the United States to fill that Office.  Under Cover with this letter are sundry others which after perusing, be so obliging as to have deliverd to the President, who I have also written to.  Many of these letters I had in my late application for the Post office but several of them did not reach Washington untill after the appointment was made & I had left the City, and of course were not exhibited to the President.  As additional testimony I must solicit the favor of You my good Sir to represent me to Mr. Jefferson in such Character as You conceive me to be in Justice fairly entitled.  I am told of many respectable Candidates from this City who were (some of them) also applicants when the late Commissioner was appointed.  Most of the Public Characters here have already promised their Recommendations to some one or other of these  Yet I trust that those Gentlemen who have testified in my behalf will be entitled to equal Credit.  The President will doubtless appoint the person who in his estimation will best perform the duties of the Office and most promote the public good.  Still if private benefit has any weight with him and I trust it has some, when the public good is not injured, without partiality, I feel a high claim on that score.  Shoud I be fortunate enough to succeed I venture to Say that no officer under the Government wou’d with more sincerity zeal & Cordiality Cooperate in the support of those principles which have Characterised the present administration.  With the highest respect I have the Honor to be Dr. Sir Your Affte. & Obt. servt.

Mordecai Barbour


P. S.  The President has now in his possession two letters in my favor one written by Colo. Jno. Mercer & the other by Rt. B. Voss Esqr.


M. B

